      Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 1 of 26 PageID 4363
                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                  George C. Young Courthouse and Federal Building
                                            401 West Central Boulevard
                                                Orlando, FL 32801
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                         Benjamin C. Wynn
Clerk of Court                                                                       Orlando Division Manager


DATE:          April 3, 2021

TO:            Clerk, U.S. Court of Appeals for the Eleventh Circuit

JOHN DOE,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-1069-RBD-LRH

ROLLINS COLLEGE,

                       Defendant.


U.S.C.A. Case No.:             TBD

•       Honorable Roy B. Dalton, Jr., United States District Judge appealed from.

•       Appeal filing fee was paid.

•       Copy of Notice of Appeal, docket entries, judgment and/or order appealed from.



                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/LJ, Deputy Clerk
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 2 of 26 PageID 4364




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                   Case No. 6:18-cv-01069-RBD-KRS

  Plaintiff,                                  Judge: Dalton, Jr.

  v.                                          NOTICE OF APPEAL

  ROLLINS COLLEGE

  Defendants



        Plaintiff John Doe respectfully submits this notice of appeal to the Eleventh

 Circuit Court of Appeals from the Judgment of the District Court entered March 23,

 2021. (DOC#205.)



                                        Respectfully submitted,

                                        /s/ Joshua A. Engel
                                        JOSHUA ADAM ENGEL (Ohio 0075769)
                                        ANNE TAMASHASKY (Ohio 0064393)
                                               Special Admission
                                        ENGEL AND MARTIN, LLC
                                        4660 Duke Drive, Ste. 101
                                        Mason, OH 45040
                                        (513) 445-9600
                                        (513) 492-8989 (Fax)
                                        engel@engelandmartin.com
                                        tamashasky@engelandmartin.com




                                          1
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 3 of 26 PageID 4365




                             CERTIFICATE OF SERVICE
 This certifies that the foregoing was filed electronically on April 2, 2021. Notice of
 this filing will be sent to all parties by operation of the Court’s electronic filing
 system.


       `                                ____/s/ Joshua Engel ______
                                        Joshua Adam Engel (Ohio No. 0075769)
                                              (pro hac vice)




                                           2
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 1 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 4 of 26 PageID 4366


                                                                APPEAL, MEDIATION, TRLSET

                               U.S. District Court
                       Middle District of Florida (Orlando)
               CIVIL DOCKET FOR CASE #: 6:18-cv-01069-RBD-LRH


Doe v. Rollins College                                    Date Filed: 07/05/2018
Assigned to: Judge Roy B. Dalton, Jr.                     Jury Demand: Plaintiff
Referred to: Magistrate Judge Leslie R. Hoffman           Nature of Suit: 448 Civil Rights:
Cause: 42:1983 Civil Rights Act                           Education
                                                          Jurisdiction: Federal Question
Plaintiff
John Doe                                    represented by Anne Tamashasky
                                                           Engel & Martin LLC
                                                           Suite 101
                                                           4660 Duke Dr
                                                           Mason, OH 45040
                                                           513/445-9600
                                                           Fax: 513/492-8989
                                                           Email:
                                                           tamashasky@engelandmartin.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                          Bertha L. Burruezo
                                                          Burruezo & Burruezo, PLLC
                                                          911 Outer Rd.
                                                          Orlando, FL 32814
                                                          407/754-2904
                                                          Fax: 407/754-2905
                                                          Email: bertha@burruezolaw.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Carlos J. Burruezo
                                                          Burruezo & Burruezo, PLLC
                                                          911 Outer Rd.
                                                          Orlando, FL 32814
                                                          407/754-2904
                                                          Fax: 407/754-2905
                                                          Email: carlos@burruezolaw.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Joshua Engel
                                                          Engel & Martin LLC
                                                          Suite 101



https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 2 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 5 of 26 PageID 4367


                                                            4660 Duke Dr
                                                            Mason, OH 45040
                                                            513/445-9600
                                                            Fax: 513/492-8989
                                                            Email: engel@engelandmartin.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Rollins College                              represented by Kelly DeGance
                                                            Alexander DeGance Barnett, P.A.
                                                            1500 Riverside Avenue
                                                            Jacksonville, FL 32204
                                                            904/345-3277
                                                            Fax: 904/345-3294
                                                            Email: kelly.degance@adblegal.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Mark Gorman Alexander
                                                            Alexander DeGance Barnett, P.A.
                                                            1500 Riverside Avenue
                                                            Jacksonville, FL 32204
                                                            904/345-3277
                                                            Fax: 904/345-3294
                                                            Email: mark.alexander@adblegal.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Samantha Giudici Berdecia
                                                            Alexander DeGance Barnett, P.A.
                                                            1500 Riverside Avenue
                                                            Jacksonville, FL 32204
                                                            904-345-3277
                                                            Fax: 904-345-3294
                                                            Email: samantha.giudici@adblegal.com

                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED


 Date Filed         #       Docket Text
 07/05/2018             1   COMPLAINT against Rollins College with Jury Demand (Filing fee $
                            400 receipt number ORL-74965) filed by John Doe. (Attachments: # 1
                            Civil Cover Sheet, # 2 Exhibit A, # 3 Exhibit B)(LMM) (Additional
                            attachment(s) added on 7/6/2018: # 3 Exhibit B, # 4 Exhibit C) (LMM).




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                         4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 3 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 6 of 26 PageID 4368


                            (Entered: 07/06/2018)
 07/05/2018             2   MOTION for miscellaneous relief, specifically for leave to proceed
                            anonymously as John Doe by John Doe. (LMM) (Entered: 07/06/2018)
 07/05/2018             3   SUMMONS issued as to Rollins College. (LMM) (Entered: 07/06/2018)
 07/06/2018             4   MOTION for Joshua A. Engel and Anne Tamashasky to appear pro hac
                            vice by John Doe. (Burruezo, Carlos) Motions referred to Magistrate
                            Judge Karla R. Spaulding. (Entered: 07/06/2018)
 07/09/2018             5   ORDER: The Complaint (Doc. 1) is DISMISSED WITHOUT
                            PREJUDICE. On or before Monday, July 16, 2018, Plaintiff may re-
                            file an amended complaint correcting the deficiencies identified in
                            this Order. Failure to re-file may result in this action being closed
                            without further notice. Signed by Judge Roy B. Dalton, Jr. on
                            7/9/2018. (ctp)(JLC) (Entered: 07/09/2018)
 07/10/2018                 Set/reset deadlines/hearings: Amended complaint due by 7/16/2018
                            (LMM) (Entered: 07/10/2018)
 07/10/2018             6   ORDER denying without prejudice 4 Motion to Appear Pro Hac
                            Vice. Signed by Magistrate Judge Karla R. Spaulding on 7/10/2018.
                            (ECJ) (Entered: 07/10/2018)
 07/10/2018             7   RELATED CASE ORDER AND NOTICE of designation under
                            Local Rule 3.05 - track 2. Notice of pendency of other actions due by
                            7/24/2018. Signed by Deputy Clerk on 7/10/2018. (Attachments: # 1
                            Supplement, # 2 Supplement, # 3 Supplement)(ctp)(JLC) (Entered:
                            07/10/2018)
 07/10/2018             8   INTERESTED PERSONS ORDER: Certificate of interested persons
                            and corporate disclosure statement due by 7/24/2018. Signed by
                            Deputy Clerk on 7/10/2018. (ctp)(JLC) (Entered: 07/10/2018)
 07/11/2018             9   Second MOTION for Joshua Engel and AnneTamashasky to appear pro
                            hac vice by John Doe. (Burruezo, Carlos) Motions referred to Magistrate
                            Judge Karla R. Spaulding. (Entered: 07/11/2018)
 07/12/2018            10   CERTIFICATE of interested persons and corporate disclosure statement
                            re 8 Interested persons order by John Doe. (Burruezo, Carlos) (Entered:
                            07/12/2018)
 07/12/2018            11   NOTICE of pendency of related cases re 7 Related Case Order per Local
                            Rule 1.04(d) by John Doe. Related case(s): No (Burruezo, Carlos)
                            Modified on 7/13/2018 (LMM). (Entered: 07/12/2018)
 07/12/2018            12   ORDER AND DIRECTION TO THE CLERK OF COURT granting
                            9 Renewed Motion to Appear Pro Hac Vice. Joshua Engel, Esq., and
                            Anne Tamashasky, Esq., may specially appear in this case as counsel
                            for Plaintiff with Carlos J. Burruezo, Esq., serving as local counsel.
                            Signed by Magistrate Judge Karla R. Spaulding on 7/12/2018. (ECJ)
                            (Entered: 07/12/2018)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                          4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 4 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 7 of 26 PageID 4369


 07/13/2018            13   Remark: Doc. 10 has been reviewed. Signed by Judge Roy B. Dalton, Jr.
                            on [7/13/18]. (ESG) (Entered: 07/13/2018)
 07/16/2018            14   AMENDED COMPLAINT against Rollins College with Jury Demand.
                            filed by John Doe.(Engel, Joshua) Modified on 7/17/2018 (LMM).
                            (Entered: 07/16/2018)
 07/16/2018            15   ORDER granting 2 Motion to proceed anonymously. Signed by
                            Judge Roy B. Dalton, Jr. on 7/16/2018. (ctp) (JLC) (Entered:
                            07/16/2018)
 07/19/2018            16   WAIVER of service returned executed on 7/19/2018 by John Doe as to
                            Rollins College. (Engel, Joshua) (Entered: 07/19/2018)
 08/03/2018                 ***PRO HAC VICE FEES paid by attorney Joshua Adam Engel,
                            appearing on behalf of John Doe (Filing fee $150 receipt number
                            ORL075742.) Related document: 9 Second MOTION for Joshua A.
                            Engel and Anne Tamashasky to appear pro hac vice. (JP) (Entered:
                            08/03/2018)
 08/03/2018                 ***PRO HAC VICE FEES paid by attorney Anne Tamashasky,
                            appearing on behalf of John Doe (Filing fee $150 receipt number
                            ORL075743.) Related document: 9 Second MOTION for Joshua Engel
                            and AnneTamashasky to appear pro hac vice. (JP) (Entered: 08/03/2018)
 08/30/2018            17   MOTION to Dismiss Plaintiff's Amended Complaint by Rollins College.
                            (Alexander, Mark) Modified on 8/30/2018 (LMM). (Entered:
                            08/30/2018)
 08/30/2018            18   MOTION for miscellaneous relief, specifically Require Plaintiff to
                            Proceed Under His Legal Name by Rollins College. (Alexander, Mark)
                            (Entered: 08/30/2018)
 08/30/2018            19   REQUEST for oral argument re 17 MOTION to Dismiss by Rollins
                            College. (Alexander, Mark) (Entered: 08/30/2018)
 09/04/2018            20   CERTIFICATE of interested persons and corporate disclosure statement
                            re 8 Interested persons order by Rollins College. (Alexander, Mark)
                            (Entered: 09/04/2018)
 09/05/2018            21   Remark: Doc. 20 has been reviewed. Signed by Judge Roy B. Dalton, Jr.
                            on 9/5/18. (PKK) (Entered: 09/05/2018)
 09/06/2018            22   Unopposed MOTION to Appear Telephonically at Case Management
                            Conference by Rollins College. (Alexander, Mark) Motions referred to
                            Magistrate Judge Karla R. Spaulding. (Entered: 09/06/2018)
 09/07/2018            23   ORDER granting 22 Unopposed Motion for Leave to Appear at
                            Case Management Conference by Telephone. Signed by Magistrate
                            Judge Karla R. Spaulding on 9/7/2018. (ECJ) (Entered: 09/07/2018)
 09/11/2018            24   CASE MANAGEMENT REPORT. (Engel, Joshua) (Entered:
                            09/11/2018)
 09/11/2018            25   RESPONSE in Opposition re 17 MOTION to Dismiss filed by John Doe.




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                         4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 5 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 8 of 26 PageID 4370


                            (Engel, Joshua) (Entered: 09/11/2018)
 09/11/2018            26   RESPONSE in Opposition re 18 MOTION for miscellaneous relief,
                            specifically Require Plaintiff to Proceed Under His Legal Name filed by
                            John Doe. (Engel, Joshua) (Entered: 09/11/2018)
 09/18/2018            27   NOTICE of supplemental authority re 17 MOTION to Dismiss by John
                            Doe. (Engel, Joshua) (Entered: 09/18/2018)
 10/02/2018            28   ORDER denying without prejudice 18 Motion to Require Plaintiff to
                            Proceed Under His Legal Name. Signed by Magistrate Judge Karla
                            R. Spaulding on 10/2/2018. (ECJ) (Entered: 10/02/2018)
 10/24/2018            29   CASE MANAGEMENT AND SCHEDULING ORDER: Amended
                            Pleadings due by 12/18/2018, Joinder of Parties due by 12/18/2018,
                            Discovery due by 7/5/2019, Dispositive motions due by 8/2/2019,
                            Pretrial statement due by 1/9/2020, All other motions due by
                            12/26/2019, Plaintiff disclosure of expert report due by 1/2/2019,
                            Defendant disclosure of expert report due by 2/4/2019, Final Pretrial
                            Conference set for 1/16/2020 at 10:00 AM in Orlando Courtroom 4
                            A before Judge Roy B. Dalton, Jr., Jury Trial set for 2/3/2020 at
                            09:00 AM in Orlando Courtroom 4 A before Judge Roy B. Dalton,
                            Jr., Conduct mediation hearing by 7/19/2019. Lead counsel to
                            coordinate dates. Signed by Judge Roy B. Dalton, Jr. on 10/23/2018.
                            (ctp)(JLC) (Entered: 10/24/2018)
 10/25/2018            30   CASE REFERRED to Mediation. (LMM) (Entered: 10/25/2018)
 10/31/2018            31   Joint MOTION to extend time to disclose experts by John Doe. (Engel,
                            Joshua) Motions referred to Magistrate Judge Karla R. Spaulding.
                            (Entered: 10/31/2018)
 11/01/2018            32   ORDER granting 31 Joint Motion to Extend Time for Disclosure of
                            Expert Reports. Signed by Magistrate Judge Karla R. Spaulding on
                            11/1/2018. (ECJ) (Entered: 11/01/2018)
 11/01/2018                 Reset scheduling order deadlines: Plaintiff disclosure of expert report
                            due by 3/2/2019 and Defendant disclosure of expert report due by
                            3/30/2019.(MAA) (Entered: 11/02/2018)
 11/07/2018            33   NOTICE of mediation conference/hearing to be held on March 11, 2019
                            before Kay Wolf, Esq.. (Engel, Joshua) (Entered: 11/07/2018)
 12/21/2018            34   Joint MOTION for stipulated protective order by John Doe.
                            (Attachments: # 1 Text of Proposed Order)(Engel, Joshua) Motions
                            referred to Magistrate Judge Karla R. Spaulding. Modified on
                            12/21/2018 (LMM). (Entered: 12/21/2018)
 12/21/2018            35   ENDORSED ORDER denying 34 Motion for Protective Order. The
                            proposed protective order is overbroad because it does not limit the
                            designation of confidential information to that protected under
                            FERPA. It also improperly provides that some documents must be
                            filed under seal, which the Court may not permit. Signed by
                            Magistrate Judge Karla R. Spaulding on 12/21/2018. (Spaulding,




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                             4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 6 of 22
 Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 9 of 26 PageID 4371


                            Karla) (Entered: 12/21/2018)
 01/04/2019            36   Joint MOTION for protective order Requiring Confidentiality of Records
                            by Rollins College. (Attachments: # 1 Exhibit Proposed Protective
                            Order)(Alexander, Mark) Motions referred to Magistrate Judge Karla R.
                            Spaulding. Modified on 1/7/2019 (LMM). (Entered: 01/04/2019)
 01/07/2019            37   ENDORSED ORDER denying without prejudice 36 Motion for
                            Protective Order. The supporting memorandum of law is
                            insufficient to establish that a protective order issued by the Court,
                            rather than a confidentiality agreement entered into by counsel for
                            the parties, is legally required. Signed by Magistrate Judge Karla R.
                            Spaulding on 1/7/2019. (Spaulding, Karla) (Entered: 01/07/2019)
 01/16/2019            38   ORDER denying 17 motion to dismiss. Signed by Judge Roy B.
                            Dalton, Jr. on 1/16/2019. (PKK) (Entered: 01/16/2019)
 01/30/2019            39   ANSWER and affirmative defenses to 1 Complaint by Rollins College.
                            (Alexander, Mark) Text modified on 1/31/2019 (RDO). (Entered:
                            01/30/2019)
 02/07/2019            40   MOTION to Compel Responses to Defendant's First Set of
                            Interrogatories and First Request for Production by Rollins College.
                            (Alexander, Mark) Motions referred to Magistrate Judge Karla R.
                            Spaulding. (Entered: 02/07/2019)
 02/14/2019            41   RESPONSE in Opposition re 40 MOTION to Compel Responses to
                            Defendant's First Set of Interrogatories and First Request for Production
                            filed by John Doe. (Engel, Joshua) (Entered: 02/14/2019)
 02/22/2019            42   MOTION to Compel Production of Documents and Responses to
                            Interrogatory by John Doe. (Attachments: # 1 Exhibit)(Engel, Joshua)
                            Motions referred to Magistrate Judge Karla R. Spaulding. (Entered:
                            02/22/2019)
 02/27/2019            43   ORDER granting in part and denying in part 40 Motion to Compel
                            Responses to Defendant's First Set of Interrogatories and First
                            Request for Production. Signed by Magistrate Judge Karla R.
                            Spaulding on 2/27/2019. (ECJ) (Entered: 02/27/2019)
 03/01/2019            44   Case Reassigned to Magistrate Judge Leslie R. Hoffman. New case
                            number: 6:18-cv-1069-Orl-37LRH. Magistrate Judge Karla R. Spaulding
                            no longer assigned to the case. Motion(s) REFERRED: 42 MOTION to
                            Compel Production of Documents and Responses to Interrogatory
                            referred to Magistrate Judge Leslie R. Hoffman. (MAA) (Entered:
                            03/01/2019)
 03/08/2019            45   RESPONSE in Opposition re 42 MOTION to Compel Production of
                            Documents and Responses to Interrogatory filed by Rollins College.
                            (Alexander, Mark) (Entered: 03/08/2019)
 03/11/2019            46   MEDIATION report Hearing held on March 11, 2019. Hearing outcome:
                            Impasse.. (Wolf, Kay) (Entered: 03/11/2019)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                             4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 7 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 10 of 26 PageID 4372


 04/10/2019            47   ORDER granting in part and denying in part 42 Motion to Compel.
                            Signed by Magistrate Judge Leslie R. Hoffman on 4/10/2019. (MKH)
                            (Entered: 04/10/2019)
 07/07/2019            48   MOTION to Compel MATERIALS WITHHELD ON THE BASIS OF
                            ATTORNEY-CLEINT COMMUNICATION by John Doe.
                            (Attachments: # 1 Exhibit A - Privilege Log, # 2 Exhibit B - Documents,
                            # 3 Exhibit C - Transcript, # 4 Exhibit D - Transcript, # 5 Exhibit E -
                            Letter, # 6 Exhibit F - Email)(Engel, Joshua) Motions referred to
                            Magistrate Judge Leslie R. Hoffman. (Entered: 07/07/2019)
 07/08/2019            49   ORDER denying 48 Motion to Compel. Signed by Magistrate Judge
                            Leslie R. Hoffman on 7/8/2019. (MKH) (Entered: 07/08/2019)
 07/08/2019            50   MOTION for Reconsideration re 49 Order on motion to compel by All
                            Plaintiffs. (Engel, Joshua) (Entered: 07/08/2019)
 07/09/2019            51   ORDER denying 50 Motion for Reconsideration. Signed by
                            Magistrate Judge Leslie R. Hoffman on 7/9/2019. (MKH) (Entered:
                            07/09/2019)
 07/18/2019            52   OBJECTION re 49 Order on motion to compel filed by John Doe. .
                            (Engel, Joshua) Modified on 7/19/2019 (LMM). (Entered: 07/18/2019)
 07/18/2019            53   APPEAL of Magistrate Judge ruling to District Court by John Doe re 49
                            Order on motion to compel. **Filed as Objection at doc. 52** (LMM)
                            (Entered: 07/19/2019)
 07/26/2019            54   Unopposed MOTION for leave to file Motion for Summary Judgment on
                            August 2 in Excess of 25 Pages by Rollins College. (Alexander, Mark)
                            (Entered: 07/26/2019)
 07/26/2019            55   ENDORSED ORDER denying 54 Motion for Leave to File Motion
                            for Summary Judgment on August 2 in Excess of 25 Pages. Signed
                            by Judge Roy B. Dalton, Jr. on 7/26/2019. (PKK) (Entered:
                            07/26/2019)
 07/26/2019            56   MOTION for partial summary judgment by John Doe. (Attachments: # 1
                            Exhibit A - Policy, # 2 Exhibit B - Deposition of Guevara, # 3 Exhibit C
                            - Article, # 4 Exhibit D - 30(b)(6) Deposition, # 5 Exhibit E - Report Part
                            1, # 6 Exhibit E - Report Part 2, # 7 Exhibit F - November 17, 2017
                            Emails, # 8 Exhibit G - November 20, 2017 Letter, # 9 Exhibit H -
                            Deposition of Wallace, # 10 Exhibit I - March 2018 Letter, # 11 Exhibit
                            J - deposition of Accapadi, # 12 Exhibit K - January 2018 Emails, # 13
                            Exhibit L - Bill of Rights, # 14 Exhibit M - deposition of Weyant)(Engel,
                            Joshua) (Entered: 07/26/2019)
 07/26/2019            57   NOTICE by John Doe re 56 MOTION for partial summary judgment of
                            Additional Exhibit (Attachments: # 1 Exhibit N - Investigation)(Engel,
                            Joshua) (Entered: 07/26/2019)
 07/26/2019            58   MOTION for miscellaneous relief, specifically Exclusion of Defendant's
                            Expert Under Daubert by John Doe. (Attachments: # 1 Exhibit A - Lake
                            Report, # 2 Exhibit B - Deposition of Lake Part 1, # 3 Exhibit B -




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                             4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 8 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 11 of 26 PageID 4373


                            Deposition of Lake Part 2, # 4 Exhibit B - Deposition of Lake Part 3, # 5
                            Exhibit B - Deposition of Lake Part 4, # 6 Exhibit C - Johnson Report, #
                            7 Exhibit D - Johnson Supplemental Report, # 8 Exhibit E - Presentation,
                            # 9 Exhibit F - Lake Obersvations 2014, # 10 Exhibit G - Lake
                            Observations Part 2017)(Engel, Joshua) (Entered: 07/26/2019)
 08/01/2019            59   RESPONSE in opposition re 52 OBJECTION re 49 Order on motion to
                            compel, 53 Appeal of magistrate judge ruling to district court filed by
                            Rollins College. (Alexander, Mark) Modified on 8/2/2019 (SPM).
                            (Entered: 08/01/2019)
 08/02/2019            60   MOTION for summary judgment by Rollins College. (Alexander, Mark)
                            (Entered: 08/02/2019)
 08/02/2019            61   NOTICE of Filing Documents in Support by Rollins College re 60
                            MOTION for summary judgment by Rollins College (Attachments: # 1
                            Exhibit August 1, 2018 Declaration of Deena Wallace (report), # 2
                            Exhibit August 1, 2018 Declaration of Deena Wallace (Exhibits A)), # 3
                            Exhibit August 1, 2018 Declaration of Deena Wallace (Exhibits B), # 4
                            Exhibit February 19, 2019 Deposition of John Doe (Part 1 - transcript), #
                            5 Exhibit February 19, 2019 Deposition of John Doe (Part 2 - Exhibits 1,
                            11, 14, 15, and 16), # 6 Exhibit April 15, 2019 Deposition of Oriana
                            (Jimenez) Guevara and Exhibits 29 and 44, # 7 Exhibit June 19, 2019
                            Deposition of Deena Wallace and Exhibit 53, # 8 Exhibit April 15, 2019
                            Deposition of Maeghan Rempala, # 9 Exhibit April 16, 2019 Deposition
                            of Mamta Accapadi and Exhibit 52, # 10 Exhibit June 20, 2019
                            Deposition of Rollins' Corporate Representative, Meghan Harte Weyant,
                            # 11 Exhibit February 20, 2019 Deposition of Eric Barker, Esq, # 12
                            Exhibit April 4, 2011 United States Department of Education, Office for
                            Civil Rights Dear Colleague Letter)(Alexander, Mark) Modified on
                            8/2/2019 (BIA). (Entered: 08/02/2019)
 08/02/2019            62   MOTION for miscellaneous relief, specifically Exclude Testimony of
                            Plaintiff's Expert Witness by Rollins College. (Alexander, Mark)
                            (Entered: 08/02/2019)
 08/02/2019            63   NOTICE of Filing in Support re 62 MOTION for miscellaneous relief,
                            specifically Exclude Testimony of Plaintiff's Expert Witness by Rollins
                            College (Attachments: # 1 Exhibit February 28, 2019 Expert Report of
                            KC Johnson, # 2 Exhibit July 5, 2019 Supplemental Expert Report of KC
                            Johnson, # 3 Exhibit KC Johnson's curriculum vitae)(Alexander, Mark)
                            Modified on 8/2/2019 (BIA). (Entered: 08/02/2019)
 08/02/2019            64   MOTION for Evidentiary Hearing re 62 MOTION for miscellaneous
                            relief, specifically Exclude Testimony of Plaintiff's Expert Witness by
                            Rollins College. (Alexander, Mark) Modified on 8/2/2019 (BIA).
                            (Entered: 08/02/2019)
 08/05/2019            65   ORDER: Plaintiff's Objection to Denial of Motion to Compel
                            Materials Withheld on the Basis of Attorney-Client Privilege (Doc.
                            52) is OVERRULED. Signed by Judge Roy B. Dalton, Jr. on
                            8/5/2019. (ctp) (JLC) (Entered: 08/05/2019)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 9 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 12 of 26 PageID 4374


 08/07/2019            66   NOTICE of supplemental authority by Rollins College. (Alexander,
                            Mark) (Entered: 08/07/2019)
 08/09/2019            67   RESPONSE in Opposition re 58 MOTION for miscellaneous relief,
                            specifically Exclusion of Defendant's Expert Under Daubert filed by
                            Rollins College. (Alexander, Mark) (Entered: 08/09/2019)
 08/09/2019            68   MOTION for Hearing re 67 Response in Opposition to Motion to
                            Exclude Testimony of Professor Peter Lake by Rollins College.
                            (Alexander, Mark) (Entered: 08/09/2019)
 08/11/2019            69   RESPONSE in Opposition re 62 MOTION for miscellaneous relief,
                            specifically Exclude Testimony of Plaintiff's Expert Witness filed by
                            John Doe. (Engel, Joshua) (Entered: 08/11/2019)
 08/11/2019            70   RESPONSE to Motion re 64 MOTION for Evidentiary Hearing re 62
                            MOTION for miscellaneous relief, specifically Exclude Testimony of
                            Plaintiff's Expert Witness filed by John Doe. (Engel, Joshua) (Entered:
                            08/11/2019)
 08/11/2019            71   RESPONSE to Motion re 68 MOTION for Hearing re 67 Response in
                            Opposition to Motion to Exclude Testimony of Professor Peter Lake filed
                            by John Doe. (Engel, Joshua) (Entered: 08/11/2019)
 08/21/2019            72   RESPONSE in Opposition re 56 MOTION for partial summary
                            judgment filed by Rollins College. (Alexander, Mark) (Entered:
                            08/21/2019)
 08/21/2019            73   NOTICE of Filing Documents in Support re 72 Response in Opposition
                            to Motion by Rollins College (Attachments: # 1 Exhibit 4.16.19
                            Deposition of Meghan Harte Weyant)(Alexander, Mark) Modified on
                            8/22/2019 (SPM). (Entered: 08/21/2019)
 08/22/2019            74   RESPONSE in Opposition re 60 MOTION for summary judgment filed
                            by John Doe. (Attachments: # 1 Exhibit O - Interrogatory Answers, # 2
                            Exhibit P - May 2017 Investigation, # 3 Exhibit Q - Investigatrion No. 8,
                            # 4 Exhibit R - Investigation No. 8 Edits, # 5 Exhibit S - Investigation
                            No. 2, # 6 Exhibit T - Investigation No. 12, # 7 Exhibit U - November
                            2015 Email, # 8 Exhibit V - October 2015 Email, # 9 Exhibit W - Peer
                            Education Training, # 10 Exhibit X - Sexual Misconduct Fall
                            Orientation, # 11 Exhibit Y - Title IX and Sexual Misconduct
                            Orientation, # 12 Exhibit Z - Title IX and Sexual Misconduct Orientation
                            II, # 13 Exhibit AA - Chrysalis Network Training, # 14 Exhibit BB -
                            February 2018 Email String, # 15 Exhibit CC - Doe v. Grinnell Order)
                            (Engel, Joshua) (Entered: 08/22/2019)
 08/27/2019            75   REPLY to Response to Motion re 56 MOTION for partial summary
                            judgment filed by John Doe. (Attachments: # 1 Exhibit DD - Gischel v.
                            Univ. of Cincinnati)(Engel, Joshua) (Entered: 08/27/2019)
 08/30/2019            76   REPLY to Response to 60 MOTION for summary judgment filed by
                            Rollins College. (Alexander, Mark) Modified on 9/4/2019 (JP). (Entered:
                            08/30/2019)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 10 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 13 of 26 PageID 4375


 08/30/2019            77   NOTICE by Rollins College of Filing in Support of Defendant's Reply to
                            Plaintiff's Response (Doc. 74) (Attachments: # 1 Exhibit Defendant's
                            Supplemental Response to Plaintiff's First Set of Interrogatories)
                            (Alexander, Mark) (Entered: 08/30/2019)
 09/10/2019            78   ENDORSED ORDER granting 64 MOTION for Evidentiary
                            Hearing re 62 MOTION to Exclude Testimony of Plaintiff's Expert
                            Witness; granting 68 MOTION for Hearing re 67 Response in
                            Opposition to Motion to Exclude Testimony of Professor Peter Lake.
                            Hearing to be set by separate notice. Signed by Judge Roy B. Dalton,
                            Jr. on 9/10/2019. (ctp) (JLC) (Entered: 09/10/2019)
 09/10/2019            79   NOTICE of hearing on motion re 58 MOTION for exclusion of
                            Defendant's Expert Under Daubert , 62 MOTION to Exclude Testimony
                            of Plaintiff's Expert Witness . Motion Hearing set for 10/9/2019 at 10:00
                            AM in Orlando Courtroom 4 A before Judge Roy B. Dalton, Jr. (ctp)
                            (JLC) (Entered: 09/10/2019)
 09/10/2019            80   Unopposed MOTION to Continue October 9, 2019 Hearing by John
                            Doe. (Engel, Joshua) Modified on 9/11/2019 (SPM). (Entered:
                            09/10/2019)
 09/12/2019            81   ENDORSED ORDER granting 80 Motion to Continue Hearing.
                            Signed by Judge Roy B. Dalton, Jr. on 9/12/2019. (ctp) (JLC)
                            (Entered: 09/12/2019)
 09/12/2019            82   NOTICE OF RESCHEDULING HEARING: The Motion Hearing
                            hearing previously scheduled for 10/9/2019 is rescheduled. New
                            scheduling date and time: Motion Hearing set for 10/16/2019 at 10:00
                            AM in Orlando Courtroom 4 A before Judge Roy B. Dalton, Jr. (JLC)
                            (Entered: 09/12/2019)
 09/16/2019            83   MOTION to Continue October 16, 2019 Hearing and Request for
                            Telephone Scheduling Conference by John Doe. (Engel, Joshua)
                            (Entered: 09/16/2019)
 09/19/2019            84   ENDORSED ORDER granting in part and denying in part 83
                            Motion to Continue Hearing. The Court will reset the hearing by
                            separate notice, however deems a telephonic scheduling conference
                            unnecessary at this juncture. Signed by Judge Roy B. Dalton, Jr. on
                            9/19/2019. (ctp)(JLC) (Entered: 09/19/2019)
 09/19/2019            85   NOTICE canceling Motion Hearing scheduled for 10/16/2019 (JLC)
                            (Entered: 09/19/2019)
 09/19/2019            86   NOTICE of hearing on motion re 62 MOTION for miscellaneous relief,
                            specifically Exclude Testimony of Plaintiff's Expert Witness . Motion
                            Hearing set for 11/5/2019 at 10:00 AM in Orlando Courtroom 4 A before
                            Judge Roy B. Dalton, Jr. (ctp) (JLC) (Entered: 09/19/2019)
 09/19/2019            87   NOTICE of hearing on motion re 58 MOTION for miscellaneous relief,
                            specifically Exclusion of Defendant's Expert Under Daubert . Motion
                            Hearing set for 11/6/2019 at 10:00 AM in Orlando Courtroom 4 A before




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 11 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 14 of 26 PageID 4376


                            Judge Roy B. Dalton, Jr. (ctp)(JLC) (Entered: 09/19/2019)
 09/25/2019            88   ENDORSED ORDER: On or before Wednesday, October 2, 2019,
                            Defendant is DIRECTED to file the supplemental report of
                            Defendant's expert referenced in Doc. 69, p. 18. Signed by Judge
                            Roy B. Dalton, Jr. on 9/25/2019. (EBU) (Entered: 09/25/2019)
 09/25/2019            89   NOTICE of Filing Supplemental Report of Expert Witness by Rollins
                            College (Attachments: # 1 Exhibit Defendant's Supplemental Report of
                            Expert Witness)(Berdecia, Samantha) Modified on 9/26/2019 (SPM).
                            (Entered: 09/25/2019)
 10/31/2019            90   Unopposed MOTION for miscellaneous relief, specifically leave to
                            conduct pre-trial meeting by Video Conference or Teleconference by
                            John Doe. (Engel, Joshua) Modified on 10/31/2019 (DMA). (Entered:
                            10/31/2019)
 11/01/2019            91   ORDER denying 90 Unopposed Motion for Leave to Conduct Pre-
                            Trial Meeting By Videoconference or Teleconference. Signed by
                            Magistrate Judge Leslie R. Hoffman on 11/1/2019. (MKH) (Entered:
                            11/01/2019)
 11/05/2019            92   NOTICE of supplemental authority re 62 MOTION for miscellaneous
                            relief, specifically Exclude Testimony of Plaintiff's Expert Witness , 58
                            MOTION for miscellaneous relief, specifically Exclusion of Defendant's
                            Expert Under Daubert by John Doe. (Engel, Joshua) (Entered:
                            11/05/2019)
 11/05/2019            93   Minute Entry. Proceedings held before Judge Roy B. Dalton, Jr.:
                            MOTION HEARING held on 11/5/2019 re 62 MOTION for
                            miscellaneous relief, specifically Exclude Testimony of Plaintiff's Expert
                            Witness filed by Rollins College. Court Reporter: Amie First (ctp) (JLC)
                            (Entered: 11/07/2019)
 11/05/2019          110    Defendant's Exhibit List (Motion Hearing held 11/5/2019)(JLC)
                            (Entered: 02/07/2020)
 11/06/2019            95   Minute Entry. Proceedings held before Judge Roy B. Dalton, Jr.:
                            MOTION HEARING held on 11/6/2019 re 58 MOTION for
                            miscellaneous relief, specifically Exclusion of Defendant's Expert Under
                            Daubert filed by John Doe. Court Reporter: Amie First (ctp) (JLC)
                            (Entered: 11/12/2019)
 11/06/2019          111    Defendant's Exhibit List (Motion hearing held 11/6/2019) (JLC)
                            (Entered: 02/07/2020)
 11/06/2019          112    Plaintiff's Exhibit List (Motion hearing held 11/6/2019) (JLC) (Entered:
                            02/07/2020)
 11/11/2019            94   MEMORANDUM in support re 58 Motion for Miscellaneous Relief
                            (Supplemental Per 11/6/2019 Order of Court) filed by John Doe. (Engel,
                            Joshua) (Entered: 11/11/2019)
 11/18/2019            96   RESPONSE re 94 Memorandum in support filed by Rollins College.




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 12 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 15 of 26 PageID 4377


                            (Alexander, Mark) (Entered: 11/18/2019)
 12/05/2019            97   NOTICE OF RESCHEDULING HEARING: The Jury Trial hearing
                            previously scheduled for 2/3/2020 is rescheduled. New scheduling date
                            and time: Jury Trial set for 3/2/2020 at 09:00 AM in Orlando Courtroom
                            4 A before Judge Roy B. Dalton, Jr. (ctp) (JLC) (Entered: 12/05/2019)
 12/05/2019            98   NOTICE OF RESCHEDULING HEARING: The Final Pretrial
                            Conference hearing previously scheduled for 1/16/2020 is rescheduled.
                            New scheduling date and time: Final Pretrial Conference set for
                            2/20/2020 at 10:00 AM in Orlando Courtroom 4 A before Judge Roy B.
                            Dalton, Jr. (ctp)(JLC) (Entered: 12/05/2019)
 12/06/2019            99   Joint MOTION to modify Case Management and Scheduling Order by
                            Rollins College. (Alexander, Mark) (Entered: 12/06/2019)
 12/10/2019          100    ENDORSED ORDER granting 99 Motion to modify Case
                            Management and Scheduling Order. An amended scheduling order
                            will be entered. Signed by Judge Roy B. Dalton, Jr. on 12/10/2019.
                            (ctp) (JLC) (Entered: 12/10/2019)
 12/11/2019          101    AMENDED CASE MANAGEMENT AND SCHEDULING ORDER.
                            Signed by Judge Roy B. Dalton, Jr. on 12/10/2019. (ctp)(JLC)
                            (Entered: 12/11/2019)
 12/11/2019                 Reset scheduling order deadlines: Joint Final Pretrial statement due by
                            2/10/2020, All other motions due by 1/20/2020 (LDJ) (Entered:
                            12/11/2019)
 12/12/2019          102    MOTION to Continue Trial Date Due To Scheduled Surgery by John
                            Doe. (Attachments: # 1 Exhibit Scheduling Document)(Engel, Joshua)
                            (Entered: 12/12/2019)
 12/13/2019          103    ENDORSED ORDER granting 102 Motion to Continue Trial Date.
                            Signed by Judge Roy B. Dalton, Jr. on 12/13/2019. (ctp) (JLC)
                            (Entered: 12/13/2019)
 12/13/2019          104    NOTICE OF RESCHEDULING HEARING: The Jury Trial hearing
                            previously scheduled for 3/2/2020 is rescheduled. New scheduling date
                            and time: Jury Trial set for 4/6/2020 at 09:00 AM in Orlando Courtroom
                            4 A before Judge Roy B. Dalton, Jr. (ctp) (JLC) (Entered: 12/13/2019)
 12/13/2019          105    NOTICE OF RESCHEDULING HEARING: The Final Pretrial
                            Conference hearing previously scheduled for 2/20/2020 is rescheduled.
                            New scheduling date and time: Final Pretrial Conference set for
                            3/19/2020 at 10:00 AM in Orlando Courtroom 4 A before Judge Roy B.
                            Dalton, Jr. (ctp)(JLC) (Entered: 12/13/2019)
 12/17/2019          106    MOTION to modify Case Management and Scheduling Order by Rollins
                            College. (Alexander, Mark) (Entered: 12/17/2019)
 12/30/2019          107    ENDORSED ORDER granting 106 Motion to modify case
                            management and scheduling order. An amended scheduling order
                            will be entered. Signed by Judge Roy B. Dalton, Jr. on 12/30/2019.




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 13 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 16 of 26 PageID 4378


                           (ctp) (JLC) (Entered: 12/30/2019)
 12/31/2019          108   2nd AMENDED CASE MANAGEMENT AND SCHEDULING
                           ORDER Signed by Judge Roy B. Dalton, Jr. on 12/30/2019. (ctp)
                           (JLC) (Entered: 12/31/2019)
 12/31/2019                Reset scheduling order deadlines: Pretrial statement due by 3/9/2020, All
                           other motions due by 2/27/2020 (LDJ) (Entered: 01/02/2020)
 01/07/2020          109   ORDER granting in part and denying in part 58Daubert Motion to
                           Exclude Testimony of Professor Peter Lake; granting in part and
                           denying in part 62 Motion to Exclude Testimony of Plaintiff's Expert
                           Witness. Signed by Judge Roy B. Dalton, Jr. on 1/7/2020. (ctp) (JLC)
                           (Entered: 01/07/2020)
 02/20/2020          113   NOTICE OF RESCHEDULING HEARING: The Final Pretrial
                           Conference hearing previously scheduled for 03/19/2020 is rescheduled.
                           New scheduling date and time: Final Pretrial Conference set for
                           3/26/2020 at 01:30 PM in Orlando Courtroom 4 A before Judge Roy B.
                           Dalton, Jr. (BIA) (Entered: 02/20/2020)
 02/26/2020          114   MOTION In Limine regarding Leading Question for Adverse Witnesses,
                           Appearance of Expert by Video Conference, Assertion of Attorney-
                           Client Privilege, and Relevance of Underlying Conduct of Plaintiff by
                           John Doe. (Engel, Joshua) Motions referred to Magistrate Judge Leslie
                           R. Hoffman. (Entered: 02/26/2020)
 02/27/2020          115   MOTION In Limine regarding Evidence and Testimony of Other Title
                           IX Investigations by Rollins College. (DeGance, Kelly) Motions referred
                           to Magistrate Judge Leslie R. Hoffman. (Entered: 02/27/2020)
 03/02/2020          116   RESPONSE in Opposition re 115 MOTION In Limine regarding
                           Evidence and Testimony of Other Title IX Investigations filed by John
                           Doe. (Engel, Joshua) (Entered: 03/02/2020)
 03/09/2020          117   (VACATED per Order 155) ORDER granting in part and denying
                           in part 56 Motion for Partial Summary Judgment; granting in part
                           and denying in part 60 Motion for summary judgment. Signed by
                           Judge Roy B. Dalton, Jr. on 3/9/2020. (BIA) (ctp) Modified on
                           3/9/2020 (BIA). Modified text on 7/14/2020 (LDJ). (Entered:
                           03/09/2020)
 03/09/2020          118   Joint MOTION for Extension of Time to File Joint Final Pretrial
                           Statement by John Doe. (Engel, Joshua) Motions referred to Magistrate
                           Judge Leslie R. Hoffman. (Entered: 03/09/2020)
 03/09/2020          119   (VACATED per Order 155) JUDGMENT in favor of Rollins College
                           against John Doe. ( Signed by Deputy Clerk) (LDJ) Modified text on
                           7/14/2020 (LDJ). (Entered: 03/09/2020)
 03/09/2020          120   ENDORSED ORDER granting 118 Joint Motion for Extension of
                           Time to File Joint Final Pretrial Statement. The Joint Final Pretrial
                           Statement and Trial Briefs are due on or before Monday, March 16,
                           2020. Signed by Judge Roy B. Dalton, Jr. on 3/9/2020. (EBU)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                           4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 14 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 17 of 26 PageID 4379


                           (Entered: 03/09/2020)
 03/09/2020                Reset scheduling order deadline: Joint Final Pretrial statement due by
                           3/16/2020 (LDJ) (Entered: 03/10/2020)
 03/11/2020          121   RESPONSE in Opposition re 114 MOTION In Limine regarding
                           Leading Question for Adverse Witnesses, Appearance of Expert by
                           Video Conference, Assertion of Attorney-Client Privilege, and
                           Relevance of Underlying Conduct of Plaintiff filed by Rollins College.
                           (DeGance, Kelly) (Entered: 03/11/2020)
 03/13/2020          122   MOTION for Miscellaneous Relief, specifically Leave to File Motion in
                           Limine on Evidence Related to Damages for Mental Anguish and
                           Emotional Distress by Rollins College. (Berdecia, Samantha) Motions
                           referred to Magistrate Judge Leslie R. Hoffman. (Entered: 03/13/2020)
 03/13/2020          123   ENDORSED ORDER granting 122 Motion for Leave to File Motion
                           in Limine on Evidence Related to Damages for Mental Anguish and
                           Emotional Distress. Defendant is DIRECTED to file the Motion on
                           or before Monday, March 16, 2020. Plaintiff is DIRECTED to
                           respond on or before Friday, March 20, 2020. Signed by Judge Roy
                           B. Dalton, Jr. on 3/13/2020. (EBU) (Entered: 03/13/2020)
 03/16/2020          124   MOTION In Limine regarding Exclusion of Evidence of Damages for
                           Emotional Distress and Mental Anguish by Rollins College.
                           (Attachments: # 1 Exhibit Plaintiff's Expert Disclosure of Treating
                           Therapist, # 2 Exhibit Expert Report of Steven D. Shedlin)(DeGance,
                           Kelly) (Entered: 03/16/2020)
 03/16/2020          125   Joint PRETRIAL statement by John Doe. (Attachments: # 1 Appendix
                           Joint Exhibits, # 2 Appendix Plaintiff's Exhibits with Defendant's
                           Objections, # 3 Appendix Defendant's Exhibits with Plaintiff's
                           Objections, # 4 Appendix Witness List, # 5 Appendix Joint Proposed
                           Jury Instructions, # 6 Appendix Plaintiff's Proposed Jury Instructions, # 7
                           Appendix Plaintiff's Proposed Verdict Form, # 8 Appendix Defendant's
                           Proposed Jury Instructions, # 9 Appendix Defendant's Proposed Verdict
                           Form, # 10 Appendix Proposed Voir Dire, # 11 Appendix Stipulations)
                           (Engel, Joshua) Modified on 3/17/2020 (LDJ). (Entered: 03/16/2020)
 03/16/2020          126   NOTICE by Rollins College of Filing Objections to Plaintiff's Proposed
                           Jury Instructions (Attachments: # 1 Objections to Plaintiff's Proposed
                           Jury Instructions)(Berdecia, Samantha) Modified on 3/17/2020 (LDJ).
                           (Entered: 03/16/2020)
 03/17/2020          127   MOTION to Continue Final Pretrial Conference and Trial by John Doe.
                           (Engel, Joshua) (Entered: 03/17/2020)
 03/17/2020          128   RESPONSE in Opposition re 127 MOTION to Continue Final Pretrial
                           Conference and Trial filed by Rollins College. (Alexander, Mark)
                           (Entered: 03/17/2020)
 03/18/2020          129   RESPONSE in Opposition re 124 MOTION In Limine regarding
                           Exclusion of Evidence of Damages for Emotional Distress and Mental




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 15 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 18 of 26 PageID 4380


                           Anguish filed by John Doe. (Engel, Joshua) (Entered: 03/18/2020)
 03/18/2020          130   ORDER granting in part and denying in part 127 Motion to
                           Continue. The trial term is suspended until further Court order. The
                           Final Pretrial Conference will be conducted telephonically on March
                           26, 2020. Signed by Judge Roy B. Dalton, Jr. on 3/18/2020.(BIA)
                           (ctp) (Entered: 03/18/2020)
 03/18/2020          131   NOTICE OF RESCHEDULING HEARING: The Status Conference
                           previously scheduled for 3/26/2020 is rescheduled as a Telephone
                           Conference set for 03/26/2020 at 1:30 pm in Orlando Courtroom 4A
                           before Judge Roy B. Dalton, Jr. Counsel for the parties shall call 1-888-
                           684-8852, access code 5851307, security code 032620, for the hearing.
                           Counsel for the parties are instructed to call in AT LEAST five minutes
                           prior to the hearing start time. (BIA)(ctp) (Entered: 03/18/2020)
 03/18/2020          132   NOTICE canceling Jury Trial hearing scheduled for 04/06/2020. (BIA)
                           (ctp) (Entered: 03/18/2020)
 03/24/2020          133   NOTICE OF RESCHEDULING HEARING: The Final Pretrial
                           Conference hearing previously scheduled for 03/26/2020 is rescheduled.
                           New scheduling date and time: Final Pretrial Conference set for
                           3/25/2020 at 02:30 PM as a Telephone Conference in Orlando
                           Courtroom 4 A before Judge Roy B. Dalton, Jr. Counsel for the parties
                           shall call 1-888-684-8852, access code 5851307, security code 032620,
                           for the hearing. Counsel for the parties are instructed to call in AT
                           LEAST five minutes prior to the hearing start time.(BIA) (ctp) (Entered:
                           03/24/2020)
 03/24/2020          134   MOTION for Miscellaneous Relief, specifically Payment of Expert
                           Deposition Fees by Rollins College. (Attachments: # 1 Exhibit Email to
                           Counsel for Plaintiff, # 2 Exhibit Description of Services and Schedule
                           of Fees, # 3 Exhibit Notice of Deposition of Peter Lake, # 4 Exhibit
                           Deposition Invoice, # 5 Exhibit Email exchange between J. Engel and B.
                           Geeslin, # 6 Exhibit Email exchange between J. Engel and B. Geeslin, #
                           7 Exhibit Email exchange between J. Engel and M. Alexander, # 8
                           Exhibit Email exchange between J. Engel and P. Lake, # 9 Exhibit TNG
                           Expert Witness At-a-Glance, # 10 Exhibit Email exchange between J.
                           Engel and B. Geeslin, # 11 Exhibit Email from P. Lake, # 12 Exhibit
                           Peter Lake CV, # 13 Exhibit Biography of W. Scott Lewis, J.D.)
                           (Alexander, Mark) Motions referred to Magistrate Judge Leslie R.
                           Hoffman. (Entered: 03/24/2020)
 03/25/2020          136   Minute Entry. Proceedings held before Judge Roy B. Dalton, Jr.: FINAL
                           PRETRIAL CONFERENCE held on 3/25/2020. Court Reporter: Amie
                           First. (BIA) (Entered: 03/26/2020)
 03/26/2020          135   ORDER granting 124 Motion in Limine; ruling deferred 114 Motion
                           in Limine; ruling deferred 115 Motion in Limine.. Signed by Judge
                           Roy B. Dalton, Jr. on 3/26/2020. (BIA)(ctp) (Entered: 03/26/2020)
 04/01/2020          137   MOTION for Preliminary Injunction by John Doe. (Attachments: # 1
                           Affidavit John Doe)(Engel, Joshua) (Entered: 04/01/2020)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 16 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 19 of 26 PageID 4381


 04/02/2020          138   ORDER taking under advisement 137 Motion for Preliminary
                           Injunction. On or before Thursday, April 9, 2020, Plaintiff may file
                           any further evidence or affidavits in support of the Motion. On or
                           before Friday, April 17, 2020, Defendant may file one consolidated
                           response in opposition to the Motion, including all opposing
                           affidavits. On or before Wednesday, April 22, 2020, Plaintiff may file
                           a reply to Defendant's response. Signed by Judge Roy B. Dalton, Jr.
                           on 4/2/2020. (BIA) (Entered: 04/02/2020)
 04/02/2020          139   NOTICE of Telephonic Hearing on motion re 137 MOTION for
                           Preliminary Injunction. Motion Hearing set for 4/29/2020 at 10:00 AM
                           before Judge Roy B. Dalton, Jr. Counsel for the parties shall call 1-888-
                           684-8852, access code 5851307, security code 042920, for the hearing.
                           Counsel for the parties are instructed to call in AT LEAST five minutes
                           prior to the hearing start time.(BIA) (ctp) (Entered: 04/02/2020)
 04/02/2020          140   RESPONSE in Opposition re 134 MOTION for Miscellaneous Relief,
                           specifically Payment of Expert Deposition Fees filed by John Doe.
                           (Attachments: # 1 Affidavit of Andrea Goldblum, # 2 Affidavit of Joshua
                           Engel)(Engel, Joshua) (Entered: 04/02/2020)
 04/08/2020          141   SUPPLEMENT re 137 MOTION for Preliminary Injunction by John
                           Doe. (Attachments: # 1 Affidavit of Eric Barker, # 2 Affidavit of Steven
                           Shedlin)(Engel, Joshua) (Entered: 04/08/2020)
 04/17/2020          142   RESPONSE in Opposition re 137 MOTION for Preliminary Injunction
                           filed by Rollins College. (Berdecia, Samantha) (Entered: 04/17/2020)
 04/17/2020          143   NOTICE by Rollins College of filing in support of Defendant's Response
                           to Plaintiff's Motion for Preliminary Injunction (Attachments: # 1
                           Exhibit Verdict Form, Doe v. Trustees of Boston College, No. 1:15-cv-
                           10790-DJC, # 2 Exhibit March 13, 2018 Letter from Jane Roe to Dr.
                           Mamta Accapadi, # 3 Affidavit April 13, 2020 Declaration of Matthew
                           Hawks)(Berdecia, Samantha) (Entered: 04/17/2020)
 04/21/2020          144   REPLY to Response to Motion re 137 MOTION for Preliminary
                           Injunction filed by John Doe. (Engel, Joshua) (Entered: 04/21/2020)
 04/27/2020          145   ORDER granting in part and denying in part 134 Defendant's
                           Motion for Payment of Expert Deposition Fees. Signed by
                           Magistrate Judge Leslie R. Hoffman on 4/27/2020. (MKH) (Entered:
                           04/27/2020)
 04/29/2020          146   Minute Entry. Proceedings held before Judge Roy B. Dalton, Jr.:
                           TELEPHONIC MOTION HEARING held on 4/29/2020 re 137
                           MOTION for Preliminary Injunction filed by John Doe. Court Reporter:
                           Amie First (BIA) Modified on 4/29/2020 (BIA). (Entered: 04/29/2020)
 04/29/2020          147   ORDER denying 137 Motion for Preliminary Injunction. Signed by
                           Judge Roy B. Dalton, Jr. on 4/29/2020. (BIA) (ctp) (Entered:
                           04/29/2020)
 06/03/2020          148   NOTICE of hearing: Status Conference set for 6/11/2020 at 10:30 AM in




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 17 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 20 of 26 PageID 4382


                           Orlando Courtroom 4 A before Judge Roy B. Dalton, Jr. (BIA) (ctp)
                           (Entered: 06/03/2020)
 06/04/2020          149   Unopposed MOTION for Miscellaneous Relief, specifically TO
                           CONDUCT STATUS CONFERENCE BY TELEPHONE OR VIDEO
                           by John Doe. (Engel, Joshua) Motions referred to Magistrate Judge
                           Leslie R. Hoffman. (Entered: 06/04/2020)
 06/04/2020          150   NOTICE canceling Status Conference hearing scheduled for 6/11/2020.
                           *Hearing was inadvertently set* (BIA) (ctp) (Entered: 06/04/2020)
 06/04/2020          151   ENDORSED ORDER denying as moot 149 Unopposed Motion to
                           Conduct Status Conference by Telephone. Signed by Judge Roy B.
                           Dalton, Jr. on 6/4/20. (EBU) (Entered: 06/04/2020)
 06/11/2020          152   MOTION for Reconsideration re 117 Order on Motion for Partial
                           Summary Judgment by John Doe. (Engel, Joshua) (Entered: 06/11/2020)
 06/24/2020          153   RESPONSE in Opposition re 152 MOTION for Reconsideration re 117
                           Order on Motion for Partial Summary Judgment filed by Rollins
                           College. (Alexander, Mark) (Entered: 06/24/2020)
 06/29/2020          154   ORDER denying without prejudice 114 Motion in Limine; denying
                           without prejudice 115 Motion in Limine. When a new trial schedule
                           is established, the Court will notify the parties of a deadline to refile
                           their motions in limine. Signed by Judge Roy B. Dalton, Jr. on
                           6/29/2020. (GNB) ctp (Entered: 06/29/2020)
 07/13/2020          155   ORDER denying 152 Motion for Reconsideration. The Court's
                           Summary Judgment Order (Doc. 117) and Judgment (Doc. 119) are
                           VACATED. An amended order will follow. Signed by Judge Roy B.
                           Dalton, Jr. on 7/13/2020. (BIA) (ctp) (Entered: 07/13/2020)
 07/13/2020          156   AMENDED ORDER granting in part and denying in part 56 Motion
                           for Partial Summary Judgment; granting in part and denying in
                           part 60 Motion for summary judgment Signed by Judge Roy B.
                           Dalton, Jr. on 7/13/2020. (BIA) (ctp) (Entered: 07/13/2020)
 08/25/2020          157   (STRICKEN per Order 158) NOTICE of Serving Proposal for
                           Settlement by Rollins College (Alexander, Mark) Modified text on
                           8/26/2020 (LDJ). (Entered: 08/25/2020)
 08/26/2020          158   ORDER to strike re: 157 Notice of Serving Proposal for Settlement
                           filed by Rollins College. Signed by Magistrate Judge Leslie R.
                           Hoffman on 8/26/2020. (MKH) (Entered: 08/26/2020)
 11/13/2020          159   Joint MOTION for Settlement Conference by John Doe. (Engel, Joshua)
                           (Entered: 11/13/2020)
 11/13/2020          160   ORDER granting 159 Motion for Settlement Conference. The above-
                           captioned case is REFERRED to U.S. Magistrate Judge Leslie R.
                           Hoffman for a joint settlement conference. The parties are to contact
                           Judge Hoffman's chambers to schedule a mutually agreeable time
                           and format for the conference. Signed by Judge Roy B. Dalton, Jr.




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 18 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 21 of 26 PageID 4383


                           on 11/13/2020. (BIA) (ctp) (Entered: 11/13/2020)
 11/13/2020          161   ORDER Setting Settlement Conference re 160 Order. Settlement
                           Conference set for 12/11/2020 at 10:00 AM before Magistrate Judge
                           Leslie R. Hoffman. The Settlement Conference will be conducted via
                           the web-based Zoom application. See PDF Order for additional
                           requirements and details. Signed by Magistrate Judge Leslie R.
                           Hoffman on 11/13/2020. (MKH) (Entered: 11/13/2020)
 11/16/2020          162   NOTICE Identifying Persons Who Will Be Attending the Settlement
                           Conference by John Doe re 161 Order Setting Hearing (Engel, Joshua)
                           Modified text on 11/16/2020 (LDJ). (Entered: 11/16/2020)
 12/01/2020          163   NOTICE by Rollins College Required by Order Setting Settlement
                           Conference (Alexander, Mark) (Entered: 12/01/2020)
 12/01/2020          164   ORDER re 161 Order Setting Settlement Conference. Counsel for
                           Plaintiff is DIRECTED to forward to Plaintiff and his mother a copy
                           of the Zoom invitation sent via email. Signed by Magistrate Judge
                           Leslie R. Hoffman on 12/1/2020. (MKH) (Entered: 12/01/2020)
 12/11/2020          165   Minute Entry. Proceedings held before Magistrate Judge Leslie R.
                           Hoffman: SETTLEMENT CONFERENCE held on 12/11/2020.
                           Impasse. (DIGITAL) (ECJ) (Entered: 12/14/2020)
 12/17/2020          166   NOTICE of hearing: Status Conference set for 1/21/2021 at 10:00 AM in
                           Orlando Courtroom 4 A before Judge Roy B. Dalton, Jr. (BIA) (Entered:
                           12/17/2020)
 12/18/2020          167   Unopposed MOTION for Joshua Engel to appear telephonically or by
                           video at January 21, 2021 Status Conference by John Doe. (Engel,
                           Joshua) (Entered: 12/18/2020)
 12/18/2020          168   ORDER granting 167 Motion to Appear Telephonically. Signed by
                           Judge Roy B. Dalton, Jr. on 12/18/2020. (BIA) (ctp) (Entered:
                           12/18/2020)
 12/18/2020          169   NOTICE OF RESCHEDULING HEARING (AS TO LOCATION
                           ONLY): Telephonic Status Conference set for 1/21/2021 at 10:00 AM
                           before Judge Roy B. Dalton, Jr. Counsel for the parties shall call 1-888-
                           684-8852, access code 5851307, security code 012121, for the hearing.
                           Counsel for the parties are instructed to call in AT LEAST five minutes
                           prior to the hearing start time.(BIA) (Entered: 12/18/2020)
 01/21/2021          170   Minute Entry. Telephonic Proceedings held before Judge Roy B. Dalton,
                           Jr.: STATUS CONFERENCE held on 1/21/2021. Court Reporter: Amie
                           First (BIA) (Entered: 01/21/2021)
 01/21/2021          171   ORDER Setting Hearing Jury Trial set for 3/16/2021 at 09:00 AM in
                           Orlando Courtroom 4 A before Judge Roy B. Dalton, Jr. (Jury
                           Selection to be held in Courtroom 3A). By Friday, February 5, 2021,
                           Plaintiff is DIRECTED to file briefing, not to exceed ten (10) pages,
                           on whether Plaintiff should be able to proceed under a pseudonym
                           for trial. By Friday, February 12, 2021, Defendant is DIRECTED to




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                            4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 19 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 22 of 26 PageID 4384


                           respond, not to exceed ten (10) pages. By Friday, February 12, 2021,
                           the parties are directed to refile motions in limine with the
                           remaining disputed evidentiary issues. Signed by Judge Roy B.
                           Dalton, Jr. on 1/21/2021. (BIA) (Entered: 01/21/2021)
 01/28/2021          172   TRIAL CALENDAR ORDER. Signed by Judge Roy B. Dalton, Jr.
                           on 1/28/2021. (BIA) (Entered: 01/28/2021)
 02/03/2021          173   PLAINTIFF'S BRIEF re 171 Order Setting Hearing on whether Plaintiff
                           should be able to proceed under a pseudonym for trial filed by John
                           Doe. (Engel, Joshua) (Entered: 02/03/2021)
 02/04/2021          174   Remark: the Court notes Doc. 173 does not comply with Local Rule
                           1.08's typography requirements. Given the recent changes to the Local
                           Rules, the Court will accept the filing, but cautions future filings must
                           comply with the current version of the Local Rules. Signed by Judge
                           Roy B. Dalton, Jr. on 2/4/21. (EBU) (Entered: 02/04/2021)
 02/09/2021          175   RESPONSE re 173 Brief - Plaintiff Proceeding Under a Pseudonym at
                           Trial (in Opposition) filed by Rollins College. (Berdecia, Samantha)
                           (Entered: 02/09/2021)
 02/12/2021          176   MOTION In Limine by John Doe. (Engel, Joshua) (Entered: 02/12/2021)
 02/12/2021          177   MOTION In Limine regarding Exclusion of Certain Opinions of Steven
                           Shedlin by Rollins College. (Attachments: # 1 Exhibit Composite -
                           Affidavit of Steven Shedlin and Expert Report)(Berdecia, Samantha)
                           (Entered: 02/12/2021)
 02/18/2021          178   ORDER: Plaintiff may proceed under the pseudonym "John Doe"
                           during trial. By Monday, March 1, 2021, the parties may file a
                           proposed limiting instruction on Plaintiff's use of a pseudonym
                           during trial. Signed by Judge Roy B. Dalton, Jr. on 2/18/2021. (BIA)
                           (ctp) (Entered: 02/18/2021)
 02/18/2021          179   RESPONSE in Opposition re 177 MOTION In Limine regarding
                           Exclusion of Certain Opinions of Steven Shedlin filed by John Doe.
                           (Engel, Joshua) (Entered: 02/18/2021)
 02/22/2021          180   ORDER: by Thursday, February 25, 2021, Defendant is directed to
                           either: (1) notify the Court it does not oppose Plaintiff's motion in
                           limine as it relates to the audio statements (Doc. 176, pp. 5-7) and the
                           Court will rely on Defendant's previously-filed response (Doc. 121);
                           or (2) file a response to Plaintiff's entire motion in limine (Doc. 176)
                           and the Court will not rely on Defendant's previous response. Signed
                           by Judge Roy B. Dalton, Jr. on 2/22/2021. (BIA) (Entered:
                           02/22/2021)
 02/22/2021          181   RESPONSE in Opposition re 176 MOTION In Limine filed by Rollins
                           College. (Berdecia, Samantha) (Entered: 02/22/2021)
 02/25/2021          182   Proposed Jury Instructions by Rollins College. (Berdecia, Samantha)
                           (Entered: 02/25/2021)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                             4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 20 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 23 of 26 PageID 4385


 02/25/2021          183   ORDER granting in part and denying in part 176 Motion in Limine;
                           granting in part and denying in part 177 Motion in Limine. Signed
                           by Judge Roy B. Dalton, Jr. on 2/25/2021. (BIA) (Entered:
                           02/25/2021)
 03/12/2021          184   MOTION for Permanent Injunction Following Trial by John Doe.
                           (Attachments: # 1 Exhibit Entry from Doe et al v. Trustees of Boston
                           College et al, No. 1:15-cv-10790-DJC)(Engel, Joshua) (Entered:
                           03/12/2021)
 03/12/2021          185   NOTICE by John Doe OF SERVICE OF SUBPOENA ON ORIANA
                           JIMENEZ GUEVARA (Attachments: # 1 Exhibit Subpoena and Return)
                           (Engel, Joshua) (Entered: 03/12/2021)
 03/15/2021          186   STIPULATION RE: ORIANA JIMENEZ-GUEVARA by John Doe.
                           (Engel, Joshua) (Entered: 03/15/2021)
 03/15/2021          187   NOTICE of Plaintiff's Designation of Portions of Deposition of Oriana
                           Jimenez Guevara and Objections to Defendant's Designation of Portions
                           of Deposition of Oriana Jimenez Guevara by John Doe (Engel, Joshua)
                           Modified text on 3/16/2021 (TNP). (Entered: 03/15/2021)
 03/15/2021          188   NOTICE of Defendant's Deposition Designations and Cross
                           Designations of Oriana Guevara by Rollins College (Berdecia,
                           Samantha) Modified text on 3/16/2021 (TNP). (Entered: 03/15/2021)
 03/15/2021          189   NOTICE of Defendant's Objections to Plaintiff's Deposition
                           Designations of Oriana Guevara by Rollins College (Berdecia,
                           Samantha) Modified text on 3/16/2021 (TNP). (Entered: 03/15/2021)
 03/16/2021          190   Minute Entry. In Person Proceedings held before Judge Roy B. Dalton,
                           Jr.: JURY TRIAL (Day 1) held on 3/16/2021. Court Reporter: Amie
                           First (BIA) Modified on 3/17/2021 (BIA). (BIA). (Entered: 03/17/2021)
 03/17/2021          191   MOTION for Judgment as a Matter of Law on materiality of breach of
                           60-day provision by John Doe. (Engel, Joshua) (Entered: 03/17/2021)
 03/17/2021          192   Minute Entry. In Person Proceedings held before Judge Roy B. Dalton,
                           Jr.: JURY TRIAL (Day 2) held on 3/17/2021. Court Reporter: Amie
                           First (BIA) (BIA). (Entered: 03/18/2021)
 03/18/2021          193   Minute Entry. In Person Proceedings held before Judge Roy B. Dalton,
                           Jr.: JURY TRIAL (Day 3) completed on 3/18/2021. Court Reporter:
                           Amie First (BIA) (Entered: 03/19/2021)
 03/18/2021          194   ORAL MOTION for Judgment as a Matter of Law by Rollins College.
                           (BIA) (Entered: 03/19/2021)
 03/18/2021          195   ORAL MOTION for Reconsideration re 156 Amended Order by Rollins
                           College. (BIA) (Entered: 03/19/2021)
 03/18/2021          196   ORAL ORDER denying in part and reserves ruling in part 194
                           Motion for Judgment as a Matter of Law; denying 195 Motion for
                           Reconsideration for the reasons stated on the record. Rendered in




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                          4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 21 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 24 of 26 PageID 4386


                           open court by Judge Roy B. Dalton, Jr. on 3/18/2021. (BIA) (Entered:
                           03/19/2021)
 03/18/2021          197   Jury Instructions. (BIA) (Entered: 03/19/2021)
 03/18/2021          198   JURY VERDICT. (BIA) (Entered: 03/19/2021)
 03/18/2021          199   Plaintiff's Exhibit List (Jury Trial) by John Doe. (Attachments: # 1
                           Exhibit 3, # 2 Exhibit 5, # 3 Exhibit 6)(BIA) (Entered: 03/19/2021)
 03/18/2021          200   Defendant's Exhibit List (Jury Trial) by Rollins College. (Attachments: #
                           1 Exhibit 14)(BIA) (Entered: 03/19/2021)
 03/18/2021          201   Joint Exhibit List (Jury Trial) by John Doe, Rollins College.
                           (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, #
                           5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, #
                           10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                           Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18
                           Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22
                           Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                           Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30
                           Exhibit 30, # 31 Exhibit 31)(BIA) (Entered: 03/19/2021)
 03/22/2021          202   NOTICE by Rollins College of Filing (Attachments: # 1 Exhibit
                           Plaintiff's Initial Disclosures marked for identification as Defendant's 31,
                           # 2 Exhibit Plaintiff's Response to First Set of Interrogatories marked for
                           identification as Defendant's Exhibit 32, # 3 Exhibit Plaintiff's
                           Supplemental Response to First Set of Interrogatories marked for
                           identification as Defendant's Exhibit 33, # 4 Exhibit Plaintiff's Second
                           Supplemental Response to First Set of Interrogatories marked for
                           identification as Defendant's Exhibit 34, # 5 Exhibit Dr. Steven Shedlin's
                           Report marked for identification as Defendant's Exhibit 35)(Berdecia,
                           Samantha) (Entered: 03/22/2021)
 03/22/2021          203   ORDER denying as moot 194 Motion for Judgment as a Matter of
                           Law. Signed by Judge Roy B. Dalton, Jr. on 3/22/2021. (BIA)
                           (Entered: 03/22/2021)
 03/22/2021          204   ORDER denying as moot 184 Motion for Permanent Injunction.
                           Signed by Judge Roy B. Dalton, Jr. on 3/22/2021. (BIA) (Entered:
                           03/22/2021)
 03/23/2021          205   JUDGMENT IN A CIVIL CASE. FINAL JUDGMENT is entered in
                           favor of the Defendant, Rollins College and against the Plaintiff,
                           John Doe. Signed by Judge Roy B. Dalton, Jr. on 3/23/2021. (BIA)
                           (Entered: 03/23/2021)
 03/25/2021          206   PROPOSED BILL OF COSTS by Rollins College. (Alexander, Mark)
                           (Entered: 03/25/2021)
 03/26/2021          207   ORDER denying 191 Motion for Judgment as a Matter of Law.
                           Signed by Judge Roy B. Dalton, Jr. on 3/26/2021. (BIA) (Entered:
                           03/26/2021)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                             4/3/2021
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 22 of 22
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 25 of 26 PageID 4387


 03/31/2021          208   MOTION to Review Bill of Cost (Filed as an Objection) re 206 Bill of
                           costs - proposed . (Engel, Joshua) Modified on 4/1/2021 (TNP).
                           (Entered: 03/31/2021)
 04/01/2021          209   NOTICE by Rollins College re 206 Bill of costs - proposed (Filing in
                           Support of) (Attachments: # 1 Exhibit Invoices reflected in Defendant's
                           Bill of Costs)(Alexander, Mark) (Entered: 04/01/2021)
 04/02/2021          210   MOTION for New Trial , MOTION for Judgment as a Matter of Law by
                           John Doe. (Engel, Joshua) (Entered: 04/02/2021)
 04/02/2021          211   NOTICE OF APPEAL as to 205 Judgment by John Doe. Filing fee $
                           505, receipt number 113A-18078855. (Engel, Joshua) (Entered:
                           04/02/2021)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?156506413160886-L_1_0-1                          4/3/2021
Case 6:18-cv-01069-RBD-LRH Document 212 Filed 04/03/21 Page 26 of 26 PageID 4388


                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


  JOHN DOE,

                     Plaintiff,

  v.                                              Case No: 6:18-cv-1069-RBD-LRH

  ROLLINS COLLEGE,

                     Defendant.


                           JUDGMENT IN A CIVIL CASE

       This action came before the Court for a trial by jury. The issues have been

  tried and the jury has rendered its verdict.

          It is ORDERED AND ADJUDGED that FINAL JUDGMENT is entered in

  favor of the Defendant, Rollins College and against the Plaintiff, John Doe. It is

  further ORDERED AND ADJUDGED that the prevailing party shall be entitled

  to an award of costs as provided in 28 U.S.C. § 1920.

          DONE AND ORDERED in Chambers in Orlando, Florida, on March 23,
  2021.
